DETAILED ACTION
This action is written in response to the application filed 6/14/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites “selecting a set of images of the at least two more images, such that a quantity of images in the selected set of images matches the selected quantity;”. However, the term ‘the selected quantity’ lacks antecedent basis. It is unclear whether it refers to the first quantity, the second quantity, or another combined quantity (perhaps the sum of the first two quantities?)
Because it is not clear which of the above interpretations is applicable, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore the claim is indefinite.

Claim Rejections - 35 USC § 101
Claims 1-11, 14-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind:
comparing the first annotation data and the second annotation data;
This is akin to a human observation / judgment. 
based on a result of the comparison of the first annotation data and the second annotation data, the first point in time, the second point in time, and the points in time corresponding to at least some of the at least two more images, selecting a third image of the at least two more images;
This is akin to a human judgment.
presenting to the user at least part of the selected third image; and
This is akin to a physical human action, performed according to a human judgment.
receiving from the user third annotation data associated with the third image;
This is akin to a human observation.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the techniques may be applied to machine learning systems for automated video object annotation, such components are not recited in the claim.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. The claims recites several additional elements, but none is such that the claim as a whole amounts to significantly more than the identified abstract ideas:
accessing a group of images, the group of images comprises a first image corresponding to a first point in time, a second image corresponding to a second point in time and at least two more images, each image of the at least two more images corresponds to a point in time;
This is insignificant pre-solution activity, i.e. gathering data to be processed by subsequent steps.
presenting to a user at least part of the first image;
This is insignificant pre-solution activity, i.e. gathering data to be processed by subsequent steps.
receiving from the user first annotation data associated with the first image;
This is insignificant pre-solution activity, i.e. gathering data to be processed by subsequent steps.
presenting to the user at least part of the second image;
This is insignificant pre-solution activity, i.e. gathering data to be processed by subsequent steps.
receiving from the user second annotation data associated with the second image;
This is insignificant pre-solution activity, i.e. gathering data to be processed by subsequent steps.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 14 and 20, which recite a system and a computer-readable medium, respectively, as well as to dependent claims 2-11 and 15-17. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 2 recites:
in response to a first result of the comparison of the first annotation data and the second annotation data, selecting a first quantity;
This is an additional mental process.
in response to a second result of the comparison of the first annotation data and the second annotation data, selecting a second quantity, the second quantity differs from the first quantity;
This is an additional mental process.
selecting a set of images of the at least two more images, such that a quantity of images in the selected set of images matches the selected quantity;
This is an additional mental process.
presenting to the user the selected set of images; and
This is an additional mental process.
receiving from the user annotation data associated with each of the selected set of images.
This is an insignificant extra-solution activity, i.e. gathering additional data to be processed.
Dependent claims 3 and 15 recite:
determining an embedding in a mathematical space of at least the first image, the second image and the at least two more images; and
using the first annotation data, the second annotation data and the determined embedding of the images in the mathematical space to select the third image of the at least two more images.
Dependent claim 4 recites:
wherein the determined embedding in the mathematical space is based on pixel data of the first image, pixel data of the second image, pixel data of at least some of the at least two more images, the first point in time, the second point in time, and the points in time corresponding to at least some of the at least two more images.
This is an additional mental process.
Dependent claims 5 and 16 recite:
wherein the first image is a first frame of a video, the second image is a second frame of the video, and the at least two more images are at least two more frames of the video.
This is merely additional information about the mental processes identified in the independent claims.
Dependent claim 7 recites:
in response to a first result of the comparison of the first annotation data and the second annotation data, selecting the third image of the at least two more images to correspond to a point in time between the first point in time and the second point in time; and
This is an additional mental process.
in response to a second result of the comparison of the first annotation data and the second annotation data, selecting the third image of the at least two more images to correspond to a third point in time such that the second point in time is between the first point in time and the third point in time.
This is an additional mental process.

Dependent claim 8 recites:
wherein the first image is a first frame of a video, the second image is a second frame of the video, and the at least two more images are at least two more frames of the video.
This is merely additional details about the mental processes identified in the independent claims.
Dependent claim 9 recites:
wherein the first image is a first frame of a video, the second image is a second frame of the video, and the at least two more images are at least two more frames of the video.
This is merely additional details about the mental processes identified in the independent claims.
Dependent claim 10 recites:
in response to a first result of the comparison of the first annotation data and the second annotation data, selecting a first image augmentation;
This is an additional mental process.
in response to a second result of the comparison of the first annotation data and the second annotation data, selecting a second image augmentation, the second image augmentation differs from the first image augmentation;
This is an additional mental process.
applying the selected image augmentation to at least part of the third image to obtain an augmented image;
This is an additional mental process.
presenting to the user at least part of the obtained augmented image; and
This is an additional mental process.
receiving from the user third annotation data associated with the third image in response to the presentation of the at least part of the obtained augmented image.
This is an insignificant extra-solution activity, i.e. gathering additional data to be processed.
Dependent claim 11 recites:
updating a dataset of images and annotations according to the selected third image and the third annotation data received from the user.
This is an additional mental process.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The Examiner notes that dependent claims 12, 13, 18 and 19 are NOT rejected under 101. They each recite “train[ing] a machine learning algorithm and obtain[ing] an inference model”; these steps cannot be practically performed in the human mind. The Examiner suggests that incorporating similar limitations into the independent claims may overcome the sec. 101 rejections above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 9-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vondrick.
Regarding claims 1, 14 and 20, Vondrick discloses a method (and a related system and non-transitory computer-readable medium) for selecting images for manual annotation, the method comprising:
The Examiner notes that a processor and a non-transitory computer-readable medium (as recited in independent claims 14 and 20, respectively) are inherent throughout the Vondrick disclosure.
accessing a group of images, the group of images comprises a first image corresponding to a first point in time, a second image corresponding to a second point in time and at least two more images, each image of the at least two more images corresponds to a point in time;

    PNG
    media_image1.png
    457
    774
    media_image1.png
    Greyscale
Vondrick, fig. 5 (p. 4). The figure shows four frames (images) of a video sequence.
presenting to a user at least part of the first image;
PP. 3-4, sec. 3.1: Active learning and Expected Label Change (ELC). See especially eqn. (8). “The above selects the frame, that when annotated, produces the largest expected track label change. ... By considering every possible space-time location that a worker could annotate, we are able to determine which frame we expect could change the current path the most.Also see Fig. 5(a), reproduced above: “One click: Initial frame only”. In this figure, the initial frame is labeled / annotated by the user.
receiving from the user first annotation data associated with the first image;
Id.
presenting to the user at least part of the second image;
See pp. 3-4 (passages reproduced above) and fig. 5 (b) (also reproduced above). In this figure, a second frame (“requested frame”) is presented to the user, who labels / annotates this frame.
receiving from the user second annotation data associated with the second image;
Id.
comparing the first annotation data and the second annotation data;
P. 2: “We begin by describing a method for tracking a single object, given a sparse set of key frame bounding-box annotations. As in [15], we use a visual tracker to interpolate the annotations for the unlabeled in-between frames. We define bit to be a bounding box at frame t at pixel position i. Let ζ be the non-empty set of worker annotations, represented as a set of bounding boxes. Without loss of generality, assume that all paths are on the interval 0 <= t <= T.”See also sec. 2.2 Motion Model.
based on a result of the comparison of the first annotation data and the second annotation data, the first point in time, the second point in time, and the points in time corresponding to at least some of the at least two more images, selecting a third image of the at least two more images;
P. 3, sec. 3: Active learning: “Let curr0:T be the current best estimate for the path given a set of user annotations ζ. We wish to
compute which frame the user should annotate next t*. In the ideal case, if we had knowledge of the ground-truth path bgt0:T , we should select the frame t, that when annotated with bgtt, would produce a new estimated path closest to the ground-truth.”
presenting to the user at least part of the selected third image; and
Figs. 2 and 5: images are presented to the user, and the system receives user clicks.P. 3: “In this example, our framework can determine the true path for a particular rectangle in only 7 clicks, while a fixed rate tracker may require 13 clicks.“ ... “We stop requesting annotations once we are confident that additional annotations will not significantly change the predicted path”.
receiving from the user third annotation data associated with the third image.
Id. The Examiner notes that the above process is iterative, presenting frames (images) until a stopping criteria is reached.

Regarding claim 2, Vondrick discloses the method of claim 1, and further discloses:
in response to a first result of the comparison of the first annotation data and the second annotation data, selecting a first quantity;
P. 8: “We evaluate the performance of our tracker using active key frames versus fixed rate key frames. A fixed rate tracker simply requests annotations every T frames, regardless of the video content.”The Examiner notes that choosing a frame query sampling rate (T) over a fixed length video is equivalent to selecting a quantity of frames to be labeled.
in response to a second result of the comparison of the first annotation data and the second annotation data, selecting a second quantity, the second quantity differs from the first quantity;
P. 8: “We evaluate the performance of our tracker using active key frames versus fixed rate key frames. ... For active key frames, we use the annotation schedule presented in section 3.”The Examiner notes that the number of frames to be annotated in sec. 3 is determined based on the set of provided labels, as well as computed ELC values (see p. 2, sec. 3.1).
selecting a set of images of the at least two more images, such that a quantity of images in the selected set of images matches the selected quantity;
P. 8: “In a given video, we allow our active learning protocol to iteratively pick a frame and an object to annotate until the budget is exhausted. We then run the tracker described in section 2 constrained by these key frames and compare its performance.”
presenting to the user the selected set of images; and receiving from the user annotation data associated with each of the selected set of images.
P. 6, fig. 5. (Reproduced above.)

Regarding claims 3 and 15, Vondrick discloses the method of claim 1, and further discloses:
determining an embedding in a mathematical space of at least the first image, the second image and the at least two more images; and
P. 2: “As in [15], we use a visual tracker to interpolate the annotations for the unlabeled in-between frames. We define bit to be a bounding box at frame t at pixel position i. Let ζ be the non-empty set of worker annotations, represented as a set of bounding boxes. Without loss of generality, assume that all paths are on the interval 0 <= t <= T.”
using the first annotation data, the second annotation data and the determined embedding of the images in the mathematical space to select the third image of the at least two more images.
PP. 3-4, sec. 3, 3.1, and eqn. 8.

Regarding claim 4, Vondrick discloses the method of claim 3, and further discloses wherein the determined embedding in the mathematical space is based on pixel data of the first image, pixel data of the second image, pixel data of at least some of the at least two more images, the first point in time, the second point in time, and the points in time corresponding to at least some of the at least two more images.
“P. 2: “As in [15], we use a visual tracker to interpolate the annotations for the unlabeled in-between frames. We define bit to be a bounding box at frame t at pixel position i. Let ζ  be the non-empty set of worker annotations, represented as a set of bounding boxes. Without loss of generality, assume that all paths are on the interval 0 <= t <= T.”

Regarding claims 5 and 16, Vondrick discloses the method of claim 1, and further discloses wherein the first image is a first frame of a video, the second image is a second frame of the video, and the at least two more images are at least two more frames of the video.
See p. 6, fig. 5 and passim.The Examiner interprets “a first frame” and “a second frame” according to its broadest reasonable interpretation as encompassing any two frames from a video; the interpretation is not limited to the first and second time ordered frames in a video.

Regarding claims 9, Vondrick discloses the method of claim 1, and further discloses
in response to a first result of the comparison of the first annotation data and the second annotation data, selecting a first image resolution;
P. 7, fig. 7(b): black car at forefront is shown at a higher resolution (i.e. the car takes up more pixel space).
in response to a second result of the comparison of the first annotation data and the second annotation data, selecting a second image resolution, the second image resolution differs from the first image resolution;
P. 7, fig. 7(c): black car from figs. 7(b) is now shown at a lower resolution (i.e. the car takes up less pixel space).
presenting to the user at least part of the selected third image in the selected resolution; and
Figs. 2 and 5: images are presented to the user, and the system receives user clicks.
receiving from the user third annotation data associated with the third image in response to the presentation of the at least part of the selected third image in the selected resolution.
Id. Also see p. 3: “In this example, our framework can determine the true path for a particular rectangle in only 7 clicks, while a fixed rate tracker may require 13 clicks.“ ... “We stop requesting annotations once we are confident that additional annotations will not significantly change the predicted path”.

Regarding claim 10, Vondrick discloses the method of claim 1, and further discloses:
in response to a first result of the comparison of the first annotation data and the second annotation data, selecting a first image augmentation;
P. 7, fig. 7, depicting several augmentations (red bounding boxes around objects). [The Examiner notes that it may be necessary to view this reference in color in order to distinguish red boxes—which are manually added—from black boxes—which are estimated. See caption for fig. 7.)
in response to a second result of the comparison of the first annotation data and the second annotation data, selecting a second image augmentation, the second image augmentation differs from the first image augmentation;
P. 7, fig. 7, depicting several augmentations (red bounding boxes around objects).
applying the selected image augmentation to at least part of the third image to obtain an augmented image;
P. 7, fig. 7(b), (c), and (d), depicting several estimated augmentations (black bounding boxes around objects).
presenting to the user at least part of the obtained augmented image; and
Figs. 2 and 5: images are presented to the user, and the system receives user clicks. See also figs. 6 and 7.
receiving from the user third annotation data associated with the third image in response to the presentation of the at least part of the obtained augmented image.
Id. Also see p. 3: “In this example, our framework can determine the true path for a particular rectangle in only 7 clicks, while a fixed rate tracker may require 13 clicks.“ ... “We stop requesting annotations once we are confident that additional annotations will not significantly change the predicted path”.

Regarding claim 11 Vondrick discloses the method of claim 1, and further discloses updating a dataset of images and annotations according to the selected third image and the third annotation data received from the user.
P. 3: “We stop requesting annotations once we are confident that additional annotations will not significantly change the predicted path”. The Examiner notes that the process described throughout secs. 3-4 is iterative, presenting frames (images) until a stopping criteria is reached.

Regarding claims 12 and 18, Vondrick discloses the method of claim 1, and further discloses:
using the first image, the second image, the first annotation data and the second annotation data to train a machine learning algorithm and obtain an inference model;
PP. 1-2, discussing active learning. The Examiner notes that frames are chosen by query to be labeled by a human annotator, thereby providing labeled training examples to inform (machine) video annotation.
using the obtained inference model to obtain at least one inferred result for each image of the at least two more images; and
PP. 8-9: Benchmark results. Also sec. 3.
based on a result of the comparison of the first annotation data and the second annotation data, the first point in time, the second point in time, the points in time corresponding to at least some of the at least two more images and the obtained inferred results associated with at least some of the at least two more images, selecting the third image of the at least two more images.
P. 3: “We stop requesting annotations once we are confident that additional annotations will not significantly change the predicted path”. The Examiner notes that the process described throughout secs. 3-4 is iterative, presenting frames (images) until a stopping criteria is reached.

Regarding claims 13 and 19, Vondrick discloses the method of claim 1, and further discloses comprising:
using the first image, the second image, the first annotation data and the second annotation data to train a machine learning algorithm and obtain an inference model;
PP. 1-2, discussing active learning. The Examiner notes that frames are chosen by query to be labeled by a human annotator, thereby providing labeled training examples to inform (machine) video annotation.
generating at least two augmented images for each image of the at least two more images;
Figs. 7 (a), (b) and (c) each depict red bounding boxes generated by human annotation.
using the obtained inference model to obtain a plurality of inferred results for each image of the at least two more images, wherein the plurality of inferred results corresponding to any particular image of the at least two more images comprises at least one inferred result for each augmented image of the generated at least two augmented images corresponding to the particular image;
Figs. 7 (b), (c) and (d) each depict black estimated bounding boxes generated by the machine learning model.
analyzing the plurality of inferred results of each image of the at least two more images to obtain a stability assessment for each image of the at least two more images; and
See pp. 2-3, sec. 2.2: Motion model. PP. 8-9, sec. 5, including fig. 9: Benchmark results.
using the stability assessments associated with at least some of the at least two more images to select the third image of the at least two more images.
PP. 2-3, sec. 3.1: The algorithm described iteratively chooses a next frame for querying based on estimated confidence levels for the object being tracked.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Vondrick, primary reference. (Vondrick C, Ramanan D. Video annotation and tracking with active learning. Advances in Neural Information Processing Systems. 2011;24.)
Mettes (Mettes P, Gemert JC, Snoek CG. Spot on: Action localization from pointly-supervised proposals. In European conference on computer vision 2016 Oct 8 (pp. 437-453). Springer, Cham.)

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrick and Mettes.

Regarding claims 6 and 17, Vondrick discloses the method of claim 5, and further discloses:
in response to a first result of the comparison of the first annotation data and the second annotation data, selecting a first frame rate; ...
P. 8: “We evaluate the performance of our tracker using active key frames versus fixed rate key frames. A fixed rate tracker simply requests annotations every T frames, regardless of the video content.”
sampling frames of at least part of the video at the selected frame rate;
PP. 3-4: fixed rate sampling.
presenting the sampled frames to the user; and
Figs. 2 and 5: images are presented to the user, and the system receives user clicks.
receiving from the user annotation data associated with the sampled frames.
Id. Also see p. 3: “In this example, our framework can determine the true path for a particular rectangle in only 7 clicks, while a fixed rate tracker may require 13 clicks.“ ... “We stop requesting annotations once we are confident that additional annotations will not significantly change the predicted path”.
Mettes discloses the following further limitations which Vondrick does not disclose:
in response to a second result of the comparison of the first annotation data and the second annotation data, selecting a second frame rate, the second frame rate differs from the first frame rate;
P. 445: Sec. 5.2 Must Go Faster: “Lowering the Annotation Frame-Rate The annotation effort can be significantly reduced by annotating less frames. Here we investigate how a higher annotation frame-rate influences the tradeoff between annotation speed-up versus classification performance. We compare higher annotation frame-rates for points and ground-truth bounding boxes.”(cont.) “Setup. For measuring annotation time we randomly selected 100 videos from the UCF Sports and UCF 101 datasets separately and performed the annotations. We manually annotated boxes and points for all evaluated frame-rates {1, 2, 5, 10, ...}. We obtain the points by simply reducing a bounding box annotation to its center.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to vary sampling frame rates (as taught by Mettes) in the automated video annotation system of Vondrick because this would allow system engineers to find an optimal balance between classification performance and reasonable expenses due to the cost of obtaining annotations. (See generally Mettes, sec. 5.2, first paragraph.) Both disclosures pertain to automated, active-learning based video annotation systems.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrick.

Regarding claims 7, Vondrick discloses the method of claim 1, and further discloses:
in response to a first result of the comparison of the first annotation data and the second annotation data, selecting the third image of the at least two more images to correspond to a point in time between the first point in time and the second point in time; and
P. 2: As in [15], we use a visual tracker to interpolate the annotations for the unlabeled in-between frames.
P. 2: In order to score a putative interpolated path b0:T = fb0 : : : bT g, we define the energy function E(b0:T) comprised of both unary and pairwise terms...
in response to a second result of the comparison of the first annotation data and the second annotation data, selecting the third image of the at least two more images to correspond to a third point in time such that the second point in time is between the first point in time and the third point in time.
P. 3: “In this example, our framework can determine the true path for a particular rectangle in only 7 clicks, while a fixed rate tracker may require 13 clicks.“ ... “We stop requesting annotations once we are confident that additional annotations will not significantly change the predicted path”.The Examiner notes that the above process is iterative, presenting frames (images) until a stopping criteria is reached.
Although Vondrick discloses the above features, the reference does not explicitly specify that additional queries must be strictly between two previous annotated frames. Nevertheless, at the time of filing, it would have been obvious for a person of ordinary skill to choose such a frame for labeling from among the finite set of options {before labeled frame t2, (or) after labeled frame t2} to avoid large gaps in labeled data. In practice, the Vondrick system chooses frames for querying automatically based on the EDC calculation (eqn. 8). This means that a large fraction of selected frames are likely to be between previous queries. This is particularly true in situations where occlusion occurs, as illustrated in fig. 6.

Regarding claim 8, Vondrick discloses the method of claim 1, and further discloses:
in response to a first result of the comparison of the first annotation data and the second annotation data
P. 3: “In this example, our framework can determine the true path for a particular rectangle in only 7 clicks, while a fixed rate tracker may require 13 clicks.“ ... “We stop requesting annotations once we are confident that additional annotations will not significantly change the predicted path”.The Examiner notes that the above process is iterative, presenting frames (images) until a stopping criteria is reached.
in response to a second result of the comparison of the first annotation data and the second annotation data, ...
P. 3: “In this example, our framework can determine the true path for a particular rectangle in only 7 clicks, while a fixed rate tracker may require 13 clicks.“ ... “We stop requesting annotations once we are confident that additional annotations will not significantly change the predicted path”.The Examiner notes that the above process is iterative, presenting frames (images) until a stopping criteria is reached.
Vondrick does not explicitly disclose “selecting the third image of the at least two more images to correspond to a point in time closer to the first point in time than to the second point in time” or “selecting the third image of the at least two more images to correspond to a point in time closer to the second point in time than to the first point in time.” However, as with claim 7 above, at the time of filing, it would have been obvious for a person of ordinary skill to choose such a frame for labeling from among the finite set of options {closer to t1 than t2, (or) closer to t2 than t1 }. In practice, the Vondrick system iteratively chooses frames for querying automatically based on the EDC calculation (eqn. 8). This means that from among a plurality of query frames identified, a substantial fraction are likely to be closer to t1, and a substantial fraction are likely to be closer to t2.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Vondrick 2013 discloses, inter alia, techniques for scaling human annotation in active learning by using crowdsourcing. See especially sec. 3.2 discussing frame rates. (Vondrick C, Patterson D, Ramanan D. Efficiently scaling up crowdsourced video annotation. International journal of computer vision. 2013 Jan;101(1):184-204.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124